PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/505,941
Filing Date: 3 Oct 2014
Appellant(s): Teikoku Pharma USA, Inc.



__________________
Peter W. Schroen & Bret E. Field For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6, 8, 9, 15-20, 22, 39, 87-90, 116-118, 121, 123, 124, and 127-129 stand rejected under 35 U.S.C. 103 as being unpatentable over Colley (U.S. 5,124,157) in view of Henwood (WO2011/085162), Nedberge (U.S. PGPub. 2007/0134310), and Yang (U.S. PGPub. 2010/0081669).

Claims 1-4, 6, 8-10, 15-20, 22, 39, 87-90, 116-118, 121, 123, 124, and 126-129 stand rejected under 35 U.S.C. 103 as being unpatentable over Colley as modified by Henwood, Nedberge, and Yang as applied to Claims 1-3, 6, 8, 9, 15-20, 22, 39, 87-90, 116-118, 121, 123, 124, and 127-129 above, and further in view of Gulati (U.S.PGPub. 2011/0263542).

Claims 1-3, 6, 8, 9, 15-20, 22, 39, 87-90, 116-119, 121, 123-125, and 127-129 stand rejected under 35 U.S.C. 103 as being unpatentable over Colley as modified by Henwood, Nedberge, and Yang as applied to Claims 1-3, 6, 8, 9, 15-20, 22, 39, 87-90, 116-118, 121, 123, 124, and 127-129 above, and further in view of Lee (WO2004/032927).

(2) Response to Argument
Appellants offer but two arguments concerning the Examiner’s prima facie case, although they expend many column inches beating the dead horse of what Colley does and does not teach.  These are that 1) absent the instant specification the skilled artisan would have no reason to combine the art in the manner advocated by the examiner, and that 2) the skilled artisan at the time of the instant application would have had no reasonable expectation that the Examiner’s proposed combination would succeed.
Appellants’ first point concerning the combination of art relied upon by the examiner establishes the error propagating through the remainder of their brief.  Applicants assert, despite the actual teachings of Colley to the contrary, that “Colley is directed to transdermal delivery devices that only have a dexmedetomidine composition in direct contact with the backing layer when a solubility enhancer is absent.”  
This is objectively false.
The relevant portion of the teachings of Colley appellants attempt to blur the meaning of actually states “The optional anchor layer adheres to the backing layer and to the contact layer. The anchor layer is particularly preferred in embodiments of the device which employ permeation enhancers, as the enhancer will otherwise tend to promote separation of the backing and contact adhesive layers.”  (Colley, Col.5, L.55-60).  Critical to the skilled artisan’s understanding of what Colley establishes by this language are the terms “optional” and “preferred,” as well as the phrase “tend to promote.”  “Optional,” to the understanding of the skilled artisan, is understood as meaning “not required,” or in the vernacular, “unnecessary.”  The skilled artisan is equally appraised of the role played by prior art disclosing options described as “preferred”: art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Appellants also subtly blur what Colley actually teaches when they repeatedly assert that “permeation enhancers will delaminate the contact adhesive from the backing layer,” (Appeal Brief, Pg.6), that “Colley…requires the use of an anchor layer because permeation enhancers cause delamination of the contact adhesive compositions from the backing layer,” (AB, Pg.7), “the transdermal delivery device must include a supportive anchor layer in order to prevent delamination that will otherwise occur,” (AB, Pg.8), that “permeation enhancers will ‘promote separation of the backing and contact adhesive layers,’” (Id.), or that “Colley makes clear that permeation enhancers cause delamination of dexmedetomidine adhesive layers from the backing layer when no anchor layer is present.” (AB, Pg.9).  (emphasis all in original).  This sense of the Colley disclosure is a considerable stretch from what Colley, again reproduced above in its’ entirety, actually states.  The language appellants use as the jumping-off point for their fantastic linguistic voyage o’er the seas of hyperbole literally states “the enhancer will otherwise tend to promote separation of the backing and contact adhesive layers.”  The critical conditional phrase appellants have elected to repeatedly replace with their declared absolutism remains “tends to promote.”  Rather than the definitive suggestion of causality appellants have elected to misrepresent as what Colley actually states, this simply suggests to the skilled artisan a potential issue which may, or may not, arise.  As appellants are no doubt aware, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006).  Despite appellants’ insistence to the contrary, absolutely nothing of the teachings of Colley establishes that in the absence of an anchor layer, transdermal dexmedetomidine delivery systems will delaminate.
Despite appellant’s repeated assertions to the contrary, absolutely nothing of the teachings of Colley requires that when a permeation enhancer is employed in their transdermal dexmedetomidine compositions, an anchor layer must be present.  This is because, in addition to the actual language of Colley produced above, Claim 16 of Colley fails to require the inclusion of an anchor layer, despite requiring the inclusion of a transdermal penetration enhancer.  The language of Colley Claims 16 and 17 are produced below.

    PNG
    media_image2.png
    424
    393
    media_image2.png
    Greyscale

The transdermal dexmedetomidine composition of Claim 16 requires a combination of nothing more than a backing layer, a pressure sensitive adhesive, dexmedetomidine, and a permeation enhancer.  Appellants are reminded that Colley is an issued U.S. patent, and as a result complies with the provisions of 37 C.F.F. 1.75(c), which in relevant part requires that claims presented in dependent form “refer[ring] back to and further limit[ing] another claim or claims in the same application.”  By the operation of Claim 17, which specifically requires the inclusion of an “anchor adhesive layer positioned between the contact adhesive layer and the backing layer,” Claim 16 must disclose embodiments where an anchor layer is absent, otherwise Claim 17 fails to further limit the identity of the invention from which it depends.  Appellants’ assertions to the contrary, Colley indeed envisions transdermal dexmedetomidine transdermal drug delivery patches containing nothing more than dexmedetomidine, an adhesive, a backing layer, and a permeation enhancer.
Appellants assert that via the content of the Berner declaration filed 15 March 2018, a skilled artisan would avoid employing transdermal penetration enhancers in the absence of an anchor layer owing to the so-called “cold flow problem” which would render the adhesive patch inoperable.  As was pointed out in June of 2018, by the Berner declaration the artisan was made aware that permeation enhancers in the range of from 0.5-10% by weight provide for optimal transdermal drug delivery results, with permeation enhancers present in concentrations of more than 10% by weight not significantly increasing the permeation enhancing effect.  The artisan is aware from this that excessive amounts of permeation enhancer may result in cold flow, because the Choi reference explicitly states this to be the case by indicating “the use of a permeation enhancer in excessive amount may result in…cold flow due to weaken [sic] cohesive force.”  The relevant portion of Choi is provided below.

    PNG
    media_image3.png
    473
    687
    media_image3.png
    Greyscale

Armed with this knowledge, the concerned artisan would take extra steps in obtaining information about the permeation enhancer in question, namely lauryl lactate, and cold flow.  The concerned artisan would find Audett (US PGPub. 2013/0172428) which teaches in Example 5, [0073], that cold flow is an issue with 20% lauryl lactate and pressure sensitive adhesives containing vinyl acetate, 2-ethylhexyl acrylate and hydroxyethyl acrylate.  Indeed, Audett teaches that typically for commercial pressure sensitive adhesives, enhancer loading is usually less than 20% due to the impact of enhancer on pressure sensitive rheological properties [0073].  In looking at Colley, the amount of penetration enhancer is taught to be 4.96% (Example 1); 8% and 12% (Example 2 formulations A and C, for example) which would not be expected to induce cold flow at those amounts based on the teachings of Audett. Therefore, the artisan would not expect any cold flow issues when practicing the disclosure of Colley.
Appellants assertion that the Examiner has failed to grant the Berner declaration appropriate weight is contradicted by the record, reproduced in relevant part above, which establishes by a preponderance of the evidence the obviousness of a transdermal dexmedetomidine patch containing only a backing layer, penetration enhancer, dexmedetomidine, and a transdermal adhesive.
Appellants assertion concerning the absence of objective evidence concerning the absence of cold flow issues ignores the citations to the relevant portions of the Choi and Audett references, described in greater detail above.
Appellant’s arguments, this time at the bottom of page 11 to the top of page 12, reiterate their baseless assertion that Colley establishes that delamination will occur when penetration enhancers are employed in the absence of a backing layer.  Appellants argument here falls victim to the error of looking to only one reference when the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.  In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000).  Here, the teachings of Colley, stating, again, that “the enhancer will otherwise tend to promote separation of the backing and contact adhesive layers” must be taken into consideration with the knowledge available to the skilled artisan, not the least of which arrives via the Choi and Audett references, which establish that cold flow, and the delamination which results, arises out of situations where excessive concentrations of permeation enhancers reduce cohesive forces maintaining compositional integrity.  The art, again properly considered as a whole, indicates that the “excessive” level may suitably be found at concentrations in excess of 20%, which the Colley reference falls substantially beneath.  Again, that exemplary embodiments of Colley employ an anchor layer does nothing to detract from the fact that nothing of Colley requires their presence.
Appellants second argument is that there is nothing of the record which establishes a reasonable expectation of success in formulating such a transdermal dexmedetomidine delivery system containing nothing more than dexmedetomidine, a backing layer, an adhesive, and a permeation enhancer and then using such a drug delivery system to treat pain.  Appellants are reminded that obviousness does not require absolute predictability.  See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (indicating that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness).  Here, the art establishes that transdermal dexmedetomidine delivery systems containing nothing more than dexmedetomidine, a backing layer, an adhesive, and a permeation enhancer were in fact taught by the art.  The substitution of the lauryl lactate of dependent claims for the PGML explicitly recited by Colley amounts to nothing more than the substitution of one art-recognized equivalent for the other, with the art-established expectation that the substitution would, in fact, result in improved transdermal drug flux.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”), In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).  To be sure, once a prima facie case of obviousness is established, as it has been here, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  Arguments declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Here, as is set forth in greater detail above, any evidence Appellants offered has been more than countered by the art provided by the Examiner, meaning that the preponderance of the evidence supports the examiner’s conclusions concerning the obviousness of the instantly claimed invention.
For at least the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:  
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.